Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,318,890 . 
Claim 20 of the instant application is identical to claim 20 in US Patent 11,318,890  except that claim 20 of ‘890 is a depend claim.  Also in  instant claim 20 in both lines 19 and 22 it recites “comprises” and in US Patent 11,318,890  the synonymous word “includes” is employed.  Also the instant claim 20 in both lines 19 and 22 employs the additional conjunctive term “wherein”,  this term does not substantially change the scope of the claims.  Claim 20 of the instant application is the same invention as claimed in claim 20 of  US Patent 11,318,890 .
 This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3	Claims 1-11  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,318,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claimed subject matter U.S. Patent No. 11,318,890.
Claim 1 is anticipated by claim 1 of ‘890.
Claim 2 is anticipated by claim 1 of ‘890.
Claim 3 is anticipated by claim 2 of ‘890.
Claim 4 is anticipated by claim 3 of ‘890.
Claim 5 is anticipated by claim 4 of ‘890.
Claim 6 is anticipated by claim 5 of ‘890.
Claim 7 is anticipated by claim 6 of ‘890.
Claim 8 is anticipated by claim 7 of ‘890.
Claim 9 is anticipated by claim 8 of ‘890.
Claim 10 is anticipated by claim 9 of ‘890.
Claim 11 is anticipated by claim 10 of ‘890.

4	Claims 12 -19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11- 18 of U.S. Patent No. 11,318,890 in view of Metiver et al. FR 2986756 (cited by Applicant on IDS). 
Claim 12 is distinguishable from claim 11 in US 11,318,890  by its additional recitation of the middle cover as being connected between the back component and retracting component.   
The Metevier publication discloses a luggage cover/screen 10 that is operable in two configurations.  In a first configuration as shown in figure 2C the cargo screen covers the cargo area when the rear sets 6 are deployed for use and in a second configuration when the rear seats in a stowed position as seen in figure 2A.  The cargo screen includes a back component cover 32 and second middle cover component 23. The middle portion 23 and a forward portion 24’ are collapsed together when the rear seat is unfolded for passenger use and in the second configuration (figure 2A), when the seat is stowed, the middle/second cover is deployed between the back cover component 32 and panel 24’ fixed to the seat at 25. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effe3ctive filing date of the instant invention to fix the middle cover between the back cover component and retracting component for use in a second configuration that has a substantially longer cargo area.
Claim 13 limitations are disclosed in claim 12 of US 11,318,890.
Claim 14 limitations are disclosed in claim 13 of US 11,318,890. 
Claim 15 limitations are disclosed in claim 14 of US 11,318,890.  
Claim 16 limitations are disclosed in claim 15 of US 11,318,890.
Claim 17 limitations are disclosed in claim 16 of US 11,318,890. 
Claim 18 limitations are disclosed in claim 17 of US 11,318,890. 
Claim 19 limitations are disclosed in claim 18 of US 11,318,890.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schmidt DE 102017009423.
discloses a reconfigurable cargo screen comprising:
(claim 1) a retracting component (12);
a middle cover component (22) ; and
a back component (21) the ;
wherein, in a first configuration, the back component is connected to the retracting component (see figure 2); and
wherein, in a second configuration, the back component is connected to the middle cover component and the middle cover component is connected to the retracting component (see figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bergdahlis, Saito, Levitre and Ugalde et al are cited for their stowable seats and multi-segmented cargo covers.  Montagne is cited for its two retractable cassette coils.  The remaining prior art listed on the US PTO form 892 are cited for their cargo screen/covers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612